Matter of Jadalynn N. (Louis N.) (2017 NY Slip Op 01445)





Matter of Jadalynn N. (Louis N.)


2017 NY Slip Op 01445


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Friedman, J.P., Richter, Kapnick, Kahn, JJ.


3176

[*1]In re Jadalynn N., Appellant, A Child Under the Age of Eighteen Years, etc., Louis N., Respondent, Administration for Children's Services, Petitioner-Respondent.


Larry S. Bachner, Jamaica, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for respondent.

Appeal from order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about October 23, 2015, which found that respondent father neglected the subject child, and directed that the child be released to nonrespondent mother, with nine months of supervision by a child protective agency, unanimously dismissed, without costs, as moot.
Application by the child-appellant's attorney to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant's assigned counsel that there are no nonfrivolous issues which could be raised on this appeal from the dispositional order, as it has been rendered moot by the expiration of the terms of that order (Matter of Geovany S. [Martin R.], 143 AD3d 578 [1st Dept 2016]; Matter of Carl J. [Carl J., Sr.], 94 AD3d 473 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK